Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 4/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,756,874 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Response to Arguments
Regarding the CTNF dated 1/10/2022 had acknowledged a claim to foreign priority, it is a miss-typo. It is should not acknowledge to a foreign priority claim.
Applicant’s arguments, see pages 13-15, filed 4/01/2022, with respect to rejection of 35 U.S.C § 103 of claims 1-3, 5, 11-14, 16, 17, and 21-27 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Applicant’s arguments, see pages 16, filed 4/01/2022, with respect to rejection of 35 U.S.C § 103 of claims 11 and 17 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 of claims 11 and 17 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-3, 5-7, 11-14, 16-17, and 20-27 are allowed.
Claims 1-3, 5-7, 11-14, 16-17, and 20-27 are allowable over the obvious type double patenting rejection over the US Patent No. 10,756,874 since the terminal disclaimer has been submitted and accepted.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-3, 5-7, 11-14, 16-17, and 20-27 are allowable over prior art of record (in particular, LEE et al. (US 2018/0027522); Park et al. (US 2019/0082363); LI et al. (WO 2018/129319)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
	
Regarding claims 1, 11, and 17, “receiving, while in a radio resource control-active (RRC-active) mode, a first indication of a beam search pilot schedule of communication resources for receiving the beam search pilots from a base station of a wireless network; after the receiving the first indication of a beam search pilot schedule, entering one of a radio resource control-idle (RRC-idle) mode or a radio resource control- inactive (RRC-inactive) mode”, in combination with other limitations recited in claims 1, 11, and 17.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469